
	

115 S415 IS: To nullify the effect of the recent Executive order that makes the vast majority of unauthorized individuals priorities for removal and aims to withhold critical Federal funding to sanctuary cities.
U.S. Senate
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 415
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2017
			Ms. Cortez Masto (for herself, Mr. Durbin, Mr. Coons, Ms. Hirono, Mr. Franken, Mr. Sanders, Mr. Booker, Mr. Markey, Mr. Leahy, Mr. Wyden, Ms. Harris, Mrs. Murray, Mr. Kaine, Mr. Bennet, Mr. Merkley, Mr. Van Hollen, Ms. Warren, Ms. Duckworth, Mr. Blumenthal, Mr. Menendez, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To nullify the effect of the recent Executive order that makes the vast majority of unauthorized
			 individuals
			 priorities for removal and aims to withhold critical Federal funding to
			 sanctuary cities.
	
	
 1.Rescission of Executive Order 13768The provisions of Executive Order 13768 (82 Fed. Reg. 8799; January 25, 2017), entitled Enhancing Public Safety in the Interior of the United States, are rescinded and shall not have any legal effect.  